Petition of appellants for writ of certiorari to the Court of Appeals.
No facts are stated in the opinion of the Court of Appeals. Appellants ask us to look into the record to ascertain them, but under our system of review by certiorari, we look alone to the opinion of the Court of Appeals for the facts in the case. Alabama Digest, Crim.Law, 1179.
See, Chaney v. City of Birmingham, ante, p. 147,21 So.2d 263; Id., Ala.App., 21 So.2d 268, certiorari denied Chaney v. City of Birmingham, ante, p. 501, 21 So.2d 273, as authority for denial of the writ.
Writ denied and application for rehearing overruled.
GARDNER, C. J., and BROWN and LIVINGSTON, JJ., concur. *Page 669